Lundberg Stratton, J.,
dissenting.
{¶ 40} I respectfully dissent from the majority’s holding that R.C. 2967.191 does not apply to those held in confinement after being found not guilty by reason of insanity.
{¶ 41} The parties do not dispute that the trial court properly retained jurisdiction over Tuomala until final termination of his court-ordered commitment. Nor do the parties dispute that, pursuant to R.C. 2945.401(J)(l)(b), the length of his commitment is equal to the maximum time of imprisonment he could have received had he been convicted of a fourth-degree felony. The dispute arises over whether Tuomala was entitled to credit for time served prior to the court’s finding him not guilty by reason of insanity pursuant to R.C. 2967.191.
*103{¶ 42} Prior to July 1, 1997, a person found not guilty by reason of insanity could be committed until restored to sanity. See State v. Hawkins (1999), 87 Ohio St.3d 311, 720 N.E.2d 521. Since that date, R.C. 2945.401(J)(1), enacted as a reform measure, has provided that “[a] defendant * * * who has been committed pursuant to section * * * 2945.40 of the Revised Code continues to be under the jurisdiction of the trial court until the final termination of the commitment.” The final termination occurs when either “[t]he * * * person no longer is a mentally ill person subject to hospitalization by court order” or “the maximum prison term or term of imprisonment that the * * * person could have received if the * * * person had been convicted of the most serious offense * * * in relation to which the * * * person was found not guilty by reason of insanity” expires. R.C. 2945.401(J)(l)(a) and (b). In this case, the maximum time Tuomala could have been held was 18 months because the crime of which he was accused was a fourth-degree felony. R.C. 2929.14(A)(4).
{¶ 43} R.C. 2967.191 provides for a reduction in the length of imprisonment “by the total number of days that the prisoner was confined for any reason arising out of the offense for which the prisoner was convicted and sentenced, including confinement in lieu of bail while awaiting trial, confinement for examination to determine the prisoner’s competence to stand trial or sanity.” (Emphasis added.)
{¶ 44} The state argues that R.C. 2967.191 does not apply to Tuomala because Tuomala’s confinement in a mental health facility did not arise from an offense for which he was “convicted and sentenced.” Tuomala counters that R.C. 2967.191 applies because his confinement arose “out of the offense” at issue.
{¶ 45} In my view, an individual found not guilty by reason of insanity and committed to a treatment facility pursuant to R.C. 2945.40 should be entitled to credit for time served pursuant to R.C. 2967.191.
{¶ 46} As noted by the appellate court, there is no separate statutory structure parallel to R.C. 2967.191 for those found not guilty by reason of insanity. But absent the context of the sentencing laws drafted for application to convicted felons, R.C. 2945.401(J)(1) would be meaningless. The appellate court notes:
{¶ 47} “R.C. 2945.401(J)(1) requires the trial court to reference R.C. 2929.14 to determine the maximum sentence a person found not guilty by reason of insanity could have served if he had been convicted of the charged offense. Although R.C. 2929.14 is explicitly applicable only to convicted felons who must serve a definite prison term, it would be impossible for a trial court seeking to determine the length of its jurisdiction over a person found not guilty by reason of insanity to do so without consulting R.C. 2929.14.
{¶ 48} “If the trial court must reference the felony sentencing laws in order to determine the term of its jurisdiction over a defendant found not guilty by reason *104of insanity, it must attempt to apply all of the applicable laws consistently, and cannot arbitrarily pick and choose among the various code sections that govern sentencing decisions.”
{¶ 49} I agree. Individuals ultimately found not guilty by reason of insanity have often been held for great periods of time prior to disposition of their cases while their competency to stand trial is examined. By this court’s decision not to apply R.C. 2967.191 to individuals found not guilty by reason of insanity, those individuals may still be confined for periods of time greatly exceeding those of their guilty counterparts. If it was the intent of the General Assembly in enacting R.C. 2945.401 to introduce some equity into a system that permitted an individual found not guilty by reason of insanity to be confined far longer than he or she would have been otherwise confined had he or she been found guilty, failure to apply R.C. 2967.191 upon a finding of not guilty by reason of insanity will defeat that purpose, and the inequity will still exist.
{¶ 50} Rather, I agree with the appellate court’s assessment that “R.C. 2945.401(J)(l)(b) is highly indicative of a desire to treat convicted felons and those found not guilty by reason of insanity in a comparable manner in terms of length of incarceration and psychiatric commitment regardless of the implications for treatment.” In fact, R.C. 2967.191 permits credit for “confinement for examination to determine the prisoner’s competence to stand trial or sanity.” Thus, a person found competent to stand trial and ultimately found guilty of the charged crimes would be credited with time spent awaiting that determination of competency. But a person found competent to stand trial and ultimately found not guilt by reason of insanity would not be credited with time spent awaiting that determination of competency.
{¶ 51} For example, Defendant A and Defendant B are both found incompetent to stand trial and are remanded to a state hospital to be restored to competency. Their charged offenses are lesser felonies, so pursuant to R.C. 2945.38(C)(2), they may be held for up to six months to be so restored. Both are held for the full six months for restoration to competency.
{¶ 52} Defendant A is subsequently convicted and sentenced to the maximum term of imprisonment (in this case, 18 months). Pursuant to R.C. 2967.191, Defendant A is given six months’ credit for time spent while being restored to competency. Thus, Defendant A is released after completing 12 months of imprisonment for a total term of confinement of 18 months.
{¶ 53} Defendant B is held before trial while being restored to competency for the same six months, is found competent to stand trial, but is ultimately found not guilty by reason of insanity. Under my reading of R.C. 2967.191, Defendant B is entitled to the same credit as Defendant A. Thus, Defendant B would be required *105to spend only 12 months in a mental hospital. Both Defendants A and B would serve the same total time of confinement.
{¶ 54} Under the majority’s scenarios, Defendant B could be held during his restoration to competency for six months and then confined for another 18 months. If Defendant B still needs care or treatment, he should be remanded to the civil system. The criminal justice system is not, and should not be, a mental hospital.
{¶ 55} When an individual is found not guilty by reason of insanity, there is never a conviction and sentence. Therefore, we should look to the legislature’s intent in R.C. 2945.401, which was, in my view, to equalize the treatment of those in the system who were convicted and those in the system who were not convicted, yet are being held longer than those who were. Credit for time served can be an important factor in the length of time an individual is held, and denial of such credit defeats the purpose of R.C. 2945.401.
{¶ 56} The state argues that application of R.C. 2967.191 would reduce the time an individual found not guilty by reason of insanity could be “treated,” but if the criminal commitment ends and the offender is not ready for society, a process exists to transfer the case to the probate system for possible civil commitment proceedings. In particular, R.C. 5122.01(B) provides the definition of a “ ‘[m]en-tally ill person subject to hospitalization by court order’ ” as a person who, because of his or her illness:
{¶ 57} “(1) Represents a substantial risk of physical harm to self as manifested by evidence of threats of, or attempts at, suicide or serious self-inflicted bodily harm;
{¶ 58} “(2) Represents a substantial risk of physical harm to others as manifested by evidence of recent homicidal or other violent behavior, evidence of recent threats that place another in reasonable fear of violent behavior and serious physical harm, or other evidence of present dangerousness;
{¶ 59} “(3) Represents a substantial and immediate risk of serious physical impairment or injury to self as manifested by evidence that the person is unable to provide for and is not providing for the person’s basic physical needs because of the person’s mental illness and that appropriate provision for those needs cannot be made immediately available in the community; or
{¶ 60} “(4) Would benefit from treatment in a hospital for the person’s mental illness and is in need of such treatment as manifested by evidence of behavior that creates a grave and imminent risk to substantial rights of others or the person.”
{¶ 61} Thus, a mechanism exists in our legal system to assist persons whose criminal commitments have terminated but who are not yet ready to reenter *106society. We should not use the criminal justice system as a substitute for appropriate treatment in the civil system. I do not believe that the disparity countenanced by the majority today was the result intended by the General Assembly. If I am correct, I would urge the General Assembly to take up this issue and make the appropriate statutory modifications to reflect its original intent. Offenders found competent and guilty are entitled to credit upon conviction under R.C. 2967.191; therefore, those found not guilty by reason of insanity should be entitled to the same credit when found competent to stand trial.
Thomas L. Sartini, Ashtabula County Prosecuting Attorney, and Angela M. Scott, Assistant Prosecuting Attorney, for appellant.
Marie Lane, Ashtabula County Public Defender, for appellee.
Eric Allen, urging affirmance for amicus curiae, Ohio Association of Criminal Defense Lawyers.
{¶ 62} Accordingly, I would hold that an individual found not guilty by reason of insanity and committed to treatment pursuant to R.C. 2945.40 should be granted credit for time served pursuant to R.C. 2967.191. Therefore, I would affirm the judgment of the court of appeals. I respectfully dissent.